Name: Council Decision (EU) 2018/768 of 22 May 2018 establishing the position to be adopted, on behalf of the European Union, at the 55th session of the Committee of Experts for the Carriage of Dangerous Goods of the Intergovernmental Organisation for International Carriage by Rail as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail
 Type: Decision
 Subject Matter: technology and technical regulations;  international affairs;  land transport;  transport policy;  organisation of transport
 Date Published: 2018-05-25

 25.5.2018 EN Official Journal of the European Union L 129/77 COUNCIL DECISION (EU) 2018/768 of 22 May 2018 establishing the position to be adopted, on behalf of the European Union, at the 55th session of the Committee of Experts for the Carriage of Dangerous Goods of the Intergovernmental Organisation for International Carriage by Rail as regards certain amendments to Appendix C to the Convention concerning International Carriage by Rail THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union acceded to the Convention concerning International Carriage by Rail of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (the COTIF Convention), by means of Council Decision 2013/103/EU (1). (2) All Member States, with the exception of Cyprus and Malta, are contracting parties to and apply the COTIF Convention. (3) Pursuant to point (d) of Article 13(1) and Article 33(5) of the COTIF Convention, the Committee of Experts for the Carriage of Dangerous Goods (the RID Expert Committee) of the Intergovernmental Organisation for International Carriage by Rail (OTIF) can amend the Annex to Appendix C of the COTIF Convention, namely the Regulations concerning the International Carriage of Dangerous Goods by Rail (RID). (4) Directive 2008/68/EC of the European Parliament and of the Council (2) lays down provisions concerning the transport of dangerous goods by road, by rail or by inland waterway within or between Member States, by referring to the RID. (5) In order to adapt the Annex to the RID to technical and scientific progress, it is essential for the RID Expert Committee to adopt amendments concerning technical standards or uniform technical prescriptions. The objective of those amendments is to ensure safe and efficient transport of dangerous goods while taking into account scientific and technical progress in the sector and the development of new substances and articles that could pose a danger while being transported. (6) The committee on the transport of dangerous goods established by Directive 2008/68/EC has carried out preliminary discussions on proposed amendments. (7) The RID Expert Committee, during its 55th session on 30 May 2018, is to adopt a decision on amendments to the RID. (8) It is appropriate to establish the position to be adopted on the Union's behalf in the RID Expert Committee, as the decision adopted by that committee will be binding on the Union. (9) The position of the Union within the 55th session of the RID Expert Committee should therefore be based on the Attachment to this Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the 55th session of the RID Expert Committee in the framework of the Convention concerning International Carriage by Rail of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999, is set out in the Attachment to this Decision. Minor changes to the documents referred to in the Attachment to this Decision may be agreed to by the representatives of the Union in the RID Expert Committee without further decision of the Council. Article 2 The decisions of the RID Expert Committee, once adopted, shall be published in the Official Journal of the European Union, indicating the date of their entry into force. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 22 May 2018. For the Council The President K. VALCHEV (1) Council Decision 2013/103/EU of 16 June 2011 on the signing and conclusion of the Agreement between the European Union and the Intergovernmental Organisation for International Carriage by Rail on the Accession of the European Union to the Convention concerning International Carriage by Rail (COTIF) of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (OJ L 51, 23.2.2013, p. 1). (2) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13). ATTACHMENT Proposal Reference document Issue Comments Union position 1 OTIF/RID/CE/GTP/2017/1 Hazard identification number for UN numbers 3166 and 3171 Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments 2 OTIF/RID/CE/GTP/2017/3 Carriage of dangerous goods as hand luggage or registered luggage Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendment 3 OTIF/RID/CE/GTP/2017/5 102nd session of WP.15 (Geneva, 8-12 May 2017) Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 4 OTIF/RID/CE/GTP/2017/7/Rev.1 Draft list of corrections 2 to the 2017 edition of RID Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 5 OTIF/RID/CE/GTP/2017/8 Informal working group on checklists for the filling and emptying of liquefied gas tank-wagons (Florence 11-13 July 2017) Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 6 OTIF/RID/CE/GTP/2017/15 Consolidated texts adopted by the Joint Meeting in 2016 and 2017 and by the RID Committee of Experts' standing working group in November 2016 Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 7 Idem Amendments left for further examination by the Standing Working Group   8 Idem Those calling for a common view from the UNECE  OTIF Joint Meeting Efficient multimodal transport needs to be facilitated Agree with the amendment as recommended by the Joint Meeting 9 OTIF/RID/CE/GTP/2017/INF.8 Duplicated indents in 4.3.3.5. Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 10 OTIF/RID/CE/GTP/2017/INF.10 Transitional provisions Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 11 OTIF/RID/CE/GTP/2017/INF.12 Proposed amendment to 2.1.3.5.5 in document OTIF/RID/CE/GTP/2017/15 Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group 12 OTIF/RID/CE/GTP/2017/INF.16 103rd session of WP.15 (Geneva, 6-10 November 2017) Technical consensus at the OTIF Standing Working Group to adopt the text as amended Agree with the amendments as revised in the Standing Working Group